         Case 1:08-cv-01897-RMC Document 396 Filed 10/01/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

HTC Corporation and HTC America, Inc.,

                       Plaintiffs and
                       Counterclaim-Defendants,        Civil Action No. 1:08-cv-01897 (RMC)

       v.

IPCom GMBH & Co., KG,

                       Defendant and
                       Counterclaim-Plaintiff.



                           JOINT STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) and 41(c) of the Federal Rules of Civil Procedure,

Plaintiffs and Counterclaim-Defendants HTC Corporation and HTC America, Inc. (“HTC”) and

Defendant and Counterclaim-Plaintiff IPCom GmbH & Co., KG (“IPCom”), by and through

undersigned counsel, hereby stipulate and agree that all claims asserted by HTC against IPCom

and all counterclaims asserted by IPCom against HTC are dismissed with prejudice. Each party

shall bear its own costs and attorneys’ fees.

DATED: October 1, 2019

KILPATRICK TOWNSEND & STOCKTON LLP                     PERKINS COIE LLP


/s/ Mitchell G. Stockwell                              /s/ Tyler R. Bowen
Mitchell G. Stockwell (admitted pro hac vice)          John S. Skilton
David A. Reed (admitted pro hac vice)                  Jeff Bowen (admitted pro hac vice)
Kilpatrick Townsend & Stockton LLP                     Perkins Coie LLP
1100 Peachtree Street, NE, Suite 2800                  1 East Main Street, Suite 201
Atlanta, Georgia 30309-4530                            Madison, Wisconsin 53703-5118
Telephone: (404) 815-6500                              Telephone: (608) 663-7460
Facsimile: (404) 815-6555                              Facsimile: (608) 663-7499
MStockwell@kilpatricktownsend.com                      JSkilton@perkinscoie.com
DReed@kilpatricktownsend.com                           JBowen@perkinscoie.com




                                                 1
        Case 1:08-cv-01897-RMC Document 396 Filed 10/01/19 Page 2 of 3



Joshua B. Pond                                  Tyler R. Bowen (admitted pro hac vice)
Kilpatrick Townsend & Stockton LLP              Perkins Coie LLP
607 14th Street, NW, Suite 900                  2901 North Central Avenue, Suite 2000
Washington, DC 20005                            Phoenix, Arizona 85012
Telephone: (202) 508-5800                       Telephone: (602) 351-8000
Facsimile: (202) 508-5858                       Facsimile: (602) 648-7000
JPond@kilpatricktownsend.com                    TBowen@perkinscoie.com

Attorneys for Defendant and Counterclaim-       Attorneys for Plaintiffs and Counterclaim-
Plaintiff IPCom GmbH & Co., KG                  Defendants HTC Corporation and HTC
                                                America, Inc.




                                            2
           Case 1:08-cv-01897-RMC Document 396 Filed 10/01/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 1, 2019, a true copy of the foregoing

instrument was filed via the Court’s electronic filing system and that a copy of the same was sent

to counsel of record via electronic mail.



                                                    /s/ Kaye Leach


62019-0037/145215930.2




                                                3
